Order issued October       11 , 2012




                                             In The
                                    Q!nurt nf Appeals
                          1Jiift4 ilistrirt nf Wcxas at ilallas
                                       No. 05-12-00144-CV


                          JAMES GREGORY JABLONSKI, Appellant

                                               v.
                                ANGELA LYNN JABLONSKI, Appellee


                                           ORDER

        We GRANT appellant's August 31, 2012 motion for an extension of time to file an amended

brief. We ORDER the amended brief tendered to this Court by appellant on August 31,2012 filed

as of the date of this order.